UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6699


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EDWARD ELLERBE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:97-cr-00100-BR-1)


Submitted:   June 27, 2012                 Decided:   July 16, 2012


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se.    John Samuel Bowler,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    Edward   Ellerbe          appeals   the        district      court’s

order   denying      his   motion    for    a    sentence       reduction       under   18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,         we    affirm    for     the

reasons stated by the district court.                     See United States v.

Ellerbe, No. 5:97-cr-00100-BR-1 (E.D.N.C. Apr. 2, 2012).                                We

dispense     with    oral    argument       because       the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                           2